UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6387


HUGH MAURICE ALLEN WADE,

                Plaintiff – Appellant,

          v.

WENELISA NAVARRO, M.D.; ISAIAS TESSEMA, M.D.; ERWIN ALDANA,
M.D.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cv-01985-AW)


Submitted:   January 20, 2012             Decided:   February 1, 2012


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hugh Maurice Allen Wade, Appellant Pro Se. Philip Melton
Andrews, Katrina J. Dennis, KRAMON & GRAHAM, PA, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hugh    Maurice    Allen       Wade   appeals   from    the     grant    of

summary judgment to Defendants in his 42 U.S.C. § 1983 (2006)

suit.    We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by

the district court.       Wade v. Navarro, No. 8:09-cv-01985-AW (D.

Md. filed Sept. 11 & entered Sept. 14, 2009; filed May 17 &

entered May 18, 2010; Feb. 8, 2011).                In addition, we decline to

exercise     continuing       jurisdiction        over    Wade’s     case.          See

Procunier    v.    Martinez,       416 U.S. 396,   404-05    (1974)    (absent

constitutional violations, federal courts should be reluctant to

interfere with state prison administration).                     We dispense with

oral    argument    because        the    facts   and    legal    contentions       are

adequately    presented       in    the    materials     before    the    court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2